DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kalambe et al. (2020/0378630) discloses a method of controlling an air conditioning system, the method comprising: 
receiving, from an air temperature sensor (182), air temperature data indicative of an air temperature in the air conditioning system (see figures 2-4); 
determining that the air conditioning system should operate in a reheat mode based at least in part on the air temperature being less than a threshold air temperature (“Yes” decision; see step 412 of figure 4); and 
in response to determining that the air conditioning system should operate in the reheat mode: 
outputting a control signal to a second electronic expansion valve (170) to open the second electronic expansion valve (170), thereby permitting the refrigerant to flow through a reheat coil (104; see figures 2 and steps 408 and 412 of figure 4).
However, Kalambe fails to disclose the method step that outputting a control signal to a first electronic expansion valve to close the first electronic expansion valve, thereby preventing a refrigerant in the air conditioning system from flowing through an outdoor condenser coil.
Regarding claim 11, Kalambe discloses a non-transitory, computer-readable medium having instructions stored thereon that, when executed by one or more processors, cause a controller (190; paragraph [0032]; see figures 2-4) to: 
receive, from an air temperature sensor (182), air temperature data indicative of an air temperature in an air conditioning system (see figure 2); 
determine that the air conditioning system should operate in a reheat mode based at least in part on the air temperature being less than a threshold air temperature (“Yes” decision; see steps 408 and 412 of figure 4); 
output a control signal to a second electronic expansion valve (170) to open the second electronic expansion valve (170), thereby permitting the refrigerant to flow through a reheat coil (104; see figures 2 and steps 408 and 412 of figure 4).
However, Kalambe fails to disclose output a control signal to a first electronic expansion valve to close the first electronic expansion valve, thereby preventing a refrigerant in the air conditioning system to flow through an outdoor condenser coil.
Kalambe discloses the reheating path connecting before the expansion valve (130). When the valve 130 is closed, the fluid circulation in the entire circuit would be stopped. Therefore, Kalame fails to disclose the method step as indicated above. Also, the prior art of record fails to provide further teachings or motivation to modify the system of Kalambe in order to arrive the claimed invention. Thus, claims 1-20 are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KUN KAI MA/Primary Examiner, Art Unit 3763